Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

NOTICE OF ALLOWANCE
	This action is in response to the amendment filed July 15, 2021. 
	Claims 52-62, 64-65, 67-68, and 72 are pending and under consideration. 
	
Priority
This application is a continuation of application 15/607,083 filed on May 26, 2017, now U.S. Patent 10,383,954, which is a continuation of application 14/767,977 filed on August 14, 2015, now U.S. Patent 9,682,154, which is a 371 of PCT/IP14/00704 filed on February 4, 2014. Applicant’s claim for the benefit of a prior-filed application provisional application 61/858,467 filed on July 25, 2013, 61/800,716 filed on March 15, 2013, and 61/760,601 filed on February 4, 2013 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/760,601 filed on February 4, 2013, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The provisional application does not disclose SEQ ID NO:19 recited in Claims 63, 66, and 71 of the instant application. While the provisional application does disclose VB-111 (Example 2, [0089]), the specification fails to disclose the sequence of said VB-111 vector.
Support for SEQ ID NO:19, the sequence of VB-111, is found in the application papers and sequence listing of 61/800,716 filed March 15, 2013.
Accordingly, the effective priority date of Claims 52, 65, and 68 of the instant application is granted as March 15, 2013.


If applicant believes the earlier applications provide support for this disclosure, applicant should point out such support with particularity by page and line number in the reply to this Action.

Double Patenting
1. 	The prior provisional rejection of Claims 52-56, 62, 64-65, and 67 on the ground of nonstatutory double patenting as being unpatentable over claims 115-118, 120-122, 128-129, 132-134 of copending Application No. 16/042596 (U.S. 2019/0054130; claim set January 29, 2021) is withdrawn in light of Applicant’s filing of a Terminal Disclaimer, which the Examiner finds persuasive. 

The prior rejection of Claims 52-62, 64-65, and 67 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,682,154 is withdrawn in light of Applicant’s filing of a Terminal Disclaimer, which the Examiner finds persuasive. 

3. 	The prior rejection of Claims 52-62, 64-65, 67-68, and 72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,383,954 in view of Karrasch et al (U.S.2009/0317456) is withdrawn in light of Applicant’s filing of a Terminal Disclaimer, which the Examiner finds persuasive. 

Terminal Disclaimer
4. 	The terminal disclaimer filed on July 15, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U. S. Patent 9,682,154, U.S. Patent 10,383,954, and application 16/042,596 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

5. 	The following is an Examiner’s statement of reasons for allowance: 
	Applicant has amended the independent claims to recite the vector consists of the nucleotide sequence set forth in SEQ ID NO:19, a limitation not disclosed or taught by Harats et al, Karrasch et al, Libertini et al, nor Cohen et al.
Cohen et al disclosed methods comprising administering to the subject a vector encoding a Fas-chimera gene operably linked to an endothelial cell specific promoter (Abstract, Ad5-PPE-1-3X-fas chimera adenovirus vector), wherein said Fas-chimera expression vector, SEQ ID NO:10 (Ad5 PPE-1-3X-Fas chimera), is identical to nucleotides 1-35207 of instant SEQ ID NO:19, but for two, disparate, nucleotide differences (shown below).

Qy 481 TACTAGGGAGATAAGGATGTGCCTGACAAAACCACATTGTTGTTGTTATCATTATTATTT 540
       |||||||||||||||||||| |||||||||||||||||||||||||||||||||||||||
Db 481 TACTAGGGAGATAAGGATGTACCTGACAAAACCACATTGTTGTTGTTATCATTATTATTT 540


Qy 1201 TGCACGTTGCCTGTGGGTGACTAATCACACAATAACATTGTTTAGGGCTGGAATGAAGTC 1260
        |||||||||||||||||||||||||||||||||||||||||||||||||||||| |||||
Db 1201 TGCACGTTGCCTGTGGGTGACTAATCACACAATAACATTGTTTAGGGCTGGAATAAAGTC 1260



Citation of Relevant Prior Art
6. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ferrara et al (Biochem. Biophys. Res. Comm. 333:328-335, 2005; of record in IDS) is considered relevant prior art for having reviewed clinical trials in which the VEGF antagonist is an anti-VEGF antibody, to wit, the anti-VEGF antibody bevacizumab, is used in combination with other anticancer agents for the treatment of cancer patients, whereupon it is recognized that the addition of bevacizumab conferred a clinically meaningful and statistically significant benefit for all study endpoints, including overall survival, progression free survival, and response rate (pg 331, col. 1-pg 332, col. 1). Ferrara et al taught that each therapeutic is administered concurrently or sequentially (pg 331).
With respect to Claims 57-58, Ferrara et al taught the bevacizumab is administered at an effective amount of about 3mg/kg, 5mg/kg or 10mg/kg (pg 331).
With respect to Claims 60-61, Ferrara et al taught wherein the bevacizumab is repeatedly administered, e.g. once every two weeks (pg 331). 

Gerber and Ferrara (Cancer Res. 65(3):671-680, 2005; of record in IDS) is considered relevant prior art for having taught that the scientific concept to combine the anti-VEGF antibody bevacizumab with other anticancer agents for the treatment of cancer is routine practice in the art (Table 2), whereby the combination therapy yields synergistic results (Figure 2 legend, pg 678, col. 2, last ¶). Gerber and Ferrara taught that each therapeutic is administered concurrently or sequentially (Table 2).
With respect to Claims 57-58, Gerber and Ferrara taught the bevacizumab is administered at an effective amount of about 5mg/kg (Table 2).
With respect to Claims 60-61, Gerber and Ferrara taught wherein the bevacizumab is repeatedly administered, e.g. once in 7 days (Table 2). 

Conclusion
7. 	Claims 52-62, 64-65, 67-68, and 72 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036.  The examiner can normally be reached on 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633